NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 23, 2011*
                                  Decided March 24, 2011

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 10‐1280

DENNIS L. HOHOL,                                    Appeal from the United States District 
    Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin. 

       v.                                           No. 07‐C‐1004

CATHY JESS, et al.,                                 C.N. Clevert, Jr.,
    Defendants‐Appellees.                           Chief Judge.



                                        O R D E R

        Dennis Hohol, a Wisconsin state prisoner, appeals the grant of summary judgment
in his suit under 42 U.S.C. § 1983, claiming that four prison officials violated his First
Amendment rights by denying him books that he purchased because they exceeded the
allowable $75 limit set by the prison. We affirm.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1280                                                                                 Page 2

        Hohol is an inmate at the Dodge Correctional Institution. In October 2007 a three‐
volume book set arrived for him at Dodge’s mail room. The books, from the set entitled
Wisconsin Court Rules and Procedure—State, Federal, and Local (2007), had been shipped
directly from Thomson West, and a packing slip indicated their total cost was $110. This
amount exceeded the allowable limit of $75 for a property item under Wisconsin’s prison
rules. See Division of Adult Institutions Policy and Procedure 309.20.01; Wis. Admin. Code
§ 309.20(5). Hohol submitted an offender complaint, contending that the set should have
been allowed because each volume was a separate item costing less than $75. Warden Cathy
Jess, as the reviewing authority, rejected his complaint based on the recommendation of
institution complaint examiner Michael Beck. Corrections complaint examiner Tom
Gozinske concurred in that determination, and his recommendation to dismiss Hohol’s
complaint was accepted by Amy Smith, Deputy Secretary of the Wisconsin Department of
Corrections.
         
        The district court granted summary judgment for Defendants Jess, Beck, Smith and
Gozinske, finding that none of them was personally involved in the initial decision not to
allow Hohol to receive the books, and in any event all defendants were protected by
qualified immunity because their conduct (enforcing a prison policy placing monetary
limits on personal property) was not clearly unconstitutional. The court denied Hohol’s
subsequent postjudgment motion.  

        The district court properly concluded that Defendants were not personally
responsible for any deprivation of Hohol’s constitutional rights and thus cannot be liable
under § 1983, see Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010); Johnson v. Snyder, 444
F.3d 579, 583 (7th Cir. 2006). Although the Defendants approved the mailroom staff’s
decision to deny receipt, “[o]nly persons who cause or participate in the violations are
responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). An official “who rejects an
administrative complaint about a completed act of misconduct does not [cause or contribute
to the violation].” Id. at 609‐10. Because Defendants did not cause or participate in the initial
decision to deny receipt of the book set, they are not subject to liability under § 1983. 

        In any event, the district court properly determined in the alternative that the
Defendants are protected by qualified immunity in that their conduct did not violate a
“clearly established” constitutional right. See Saucier v. Katz, 533 U.S. 194, 201‐02 (2001);
Gonzalez v. City of Elgin, 578 F.3d 526, 540 (7th Cir. 2009). No law or analogous case suggests
that a prison’s internal review of a policy placing monetary limits on an inmate’s personal
property is unconstitutional, nor is such a policy so egregious that we would regard it as
patently violative of a constitutional right. See Estate of Escobedo v. Bender, 600 F.3d 770, 780
(7th Cir. 2010); Steidl v. Fermon, 494 F.3d 623, 632 (7th Cir. 2007); Siebert v. Severino, 256 F.3d
648, 654‐55 (7th Cir. 2001).    

                                                                                     AFFIRMED.